Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2022-007
Release Date: 12/16/2022
CC:EEE:EB:EC:RHNettles
POSTS-101486-22

Third Party Communication: None
Date of Communication: Not Applicable

UILC:

61.00-00, 83.00-00, 409A.00-00, 409A.01-00

date:

December 09, 2022

to:

from:

subject:

Mark Hulse
Division Counsel
Tax Exempt & Government Entities (CC:TEGEDC)
Rachel Levy
Associate Chief Counsel
Employee Benefits, Exempt Organizations, and Employment Taxes (CC:EEE)

Payment of legal fees to a third party

This Generic Legal Advice Memorandum (GLAM) responds to your request for
assistance. This GLAM may not be used or cited as precedent. All references herein
are to the Internal Revenue Code (the Code) and Income Tax Regulations, unless
otherwise noted.
ISSUE
A law firm is a cash method taxpayer that represents a client on a contingency fee
basis. Before formal settlement of the client’s claim, the law firm enters into an
arrangement with a third party that purports to defer receipt of the law firm’s fee,
payable out of the settlement amount negotiated by the law firm on behalf of its client.
The opposing party’s insurance company sends the portion of the settlement
representing the law firm’s fee to the third party, pursuant to the terms of the settlement
agreement. When does income inclusion for the law firm occur with respect to the fee
sent to the third party?
CONCLUSIONS
The law firm must include the fee in gross income in the year that the funds
representing the fee are transferred to the third party. The transaction creates a funded
compensation arrangement that results in gross income to the law firm under the
anticipatory assignment of income doctrine, the economic benefit doctrine, and section

POSTS-101486-22

2

83. Alternatively, to the extent that the arrangement constitutes unfunded deferred
compensation, the arrangement is a nonqualified deferred compensation plan subject to
section 409A, and the law firm has gross income in the first year of the arrangement
because the plan fails to comply with section 409A.
FACTS
In order to respond to your request for advice on this recurring issue, we have
developed the following hypothetical facts to illustrate and clarify our position.
Taxpayer is a law firm organized as a partnership under applicable state law and
treated as a partnership for Federal tax purposes. Taxpayer is a cash method taxpayer.
Taxpayer represents a client (the Client) in connection with the Client’s legal claim
against a defendant (the Defendant) as a result of a personal physical injury suffered by
the Client. On March 1, 2017, Taxpayer and the Client enter into an engagement letter
(the Fee Agreement) pursuant to which Taxpayer will represent the Client in connection
with all the Client’s claims for damages against the Defendant. In exchange, the Client
agrees to pay Taxpayer a 30% contingency fee out of any money paid by the Defendant
or the Defendant’s insurance company (the Insurer) to the Client, either as a result of a
judgment or in settlement of the Client’s claims. The Fee Agreement provides that the
fee will be payable to Taxpayer upon any recovery through a judgement or a settlement.
During pendency of the case but before trial, Taxpayer negotiates a settlement
agreement (the Settlement Agreement) on behalf of the Client. The Settlement
Agreement is between the Client, the Defendant, and the Insurer. Pursuant to the
Settlement Agreement, the Client will release all legal claims against the Defendant in
exchange for a cash settlement of $1,500,000. For purposes of applicable state law, the
Settlement Agreement is binding and effective upon execution by the Client, the
Defendant, and the Insurer. The Client accepts the settlement and asks to have it paid
in full as soon as possible.
On June 30, 2021, prior to the execution of the Settlement Agreement, Taxpayer enters
into a deferral agreement (the Deferral Agreement) with a third party that was not
involved in the litigation (the Third Party). The Third Party markets a deferred
compensation product to law firms that features a purported income tax deferral and
investment vehicles for the amounts deferred. Pursuant to the Deferral Agreement,
Taxpayer agrees that 100% of any legal fees it earns arising out of the settlement of the
Client’s claim will be transferred directly from the Insurer to the Third Party. The Deferral
Agreement purports to be irrevocable. In exchange, the Third Party agrees to pay a
lump sum amount to Taxpayer on August 1, 2031, equal to the amount of the fee paid
to the Third Party, adjusted for gains and losses based on the performance of a
hypothetical investment portfolio selected by Taxpayer, less an annual administration
fee (the Deferred Payment).

POSTS-101486-22

3

The Client, the Defendant, and the Insurer execute the Settlement Agreement on July 1,
2021. The Settlement Agreement provides that the entire amount of the settlement will
be distributed by the Insurer on August 1, 2021, according to payment instructions to be
provided by Taxpayer, acting on behalf of the Client.
On July 15, 2021, Taxpayer provides written instructions to the Insurer regarding where
to transfer the settlement funds. Taxpayer instructs the Insurer to split the lump sum into
two separate wire transfers. One transfer for $1,050,000 is to be sent to Taxpayer’s
trust account. This amount represents the Client’s net portion of the recovery
($1,500,000, less Taxpayer’s 30% contingency fee of $450,000). The second transfer
for $450,000 is to be sent to the Third Party. The second amount represents Taxpayer’s
fee.
On August 1, 2021, pursuant to the terms of the Settlement Agreement and wiring
instructions noted above, the Insurer makes the two separate transfers totaling
$1,500,000. Pursuant to the Settlement Agreement, the Defendant and Insurer are
discharged of any obligation to pay additional amounts to the Client. Shortly thereafter,
the case is dismissed by agreement of the parties. The entire value of the $1,500,000
settlement is excludible from the Client’s gross income pursuant to section 104(a)(2).
Upon receipt of the $450,000 from the Insurer on August 1, 2021, the Third Party places
the funds in a grantor trust that conforms to the model trust language contained in Rev.
Proc. 92-64, 1992-2 C.B. 422 (the Rabbi Trust). The Deferral Agreement provides that
Taxpayer is a general unsecured creditor of the Third Party with respect to the Deferred
Payment, Taxpayer has no right to assign, accelerate, defer, change the terms or time
of, or transfer or sell the Deferred Payment, and the Third Party is the sole owner of the
assets contained in the Rabbi Trust.
On September 1, 2021, Taxpayer obtains a $200,000 loan from the Third Party. For this
loan, Taxpayer and the Third Party enter into a written promissory note (the Note).
According to the Note, interest accrues on the loan at an annual rate of 6%, and the
loan principal, plus accrued interest, are payable on September 1, 2025. In the event of
Taxpayer’s default on the loan due to non-payment, the Third Party is permitted, under
the terms of the Note, to exercise a setoff right, such that the Third Party can reduce the
Deferred Payment by the amount of the loan and accrued interest, to the extent of the
default.
Due to investment gains, net of fees, the value of the Deferred Payment increases from
$450,000 to $470,000, as of December 31, 2021.

POSTS-101486-22

4

BACKGROUND
Taxpayer takes the position that the $450,000 fee is not includible in Taxpayer’s gross
income in 2021, based on Childs v. Commissioner, 103 T.C. 634 (1994), aff’d without
published opinion, 89 F.3d 856 (11th Cir. 1996).1
In Childs, the taxpayers were attorneys who represented a client in a personal injury
matter in exchange for a contingency fee. 103 T.C. at 637. The client’s legal claims
were settled in two separate cases (the Garrett litigation and the Jones litigation). Id. at
640, 645. Pursuant to the settlement agreement in the Garrett litigation, two insurance
companies of the defendant, Georgia Casualty & Surety Co. (Georgia Casualty) and
Stonewall Insurance Co. (Stonewall), agreed to pay the fees to the plaintiff’s attorneys
over a period of years. Id. at 640-42. The settlement agreement in the Garrett litigation
provided for an assignment of this obligation to First Executive Corp. (First Executive),
without releasing Georgia Casualty or Stonewall from the obligation to pay the fees. Id.
First Executive purchased an annuity to pay the fees from its subsidiary, Executive Life
Insurance Co. (Executive Life). Id. at 641. When Executive Life failed to make all the
required payments, the shortfall was paid by Georgia Casualty and Stonewall. Id. at
644. Pursuant to the settlement agreement in the Jones litigation, the defendant’s
insurance company, Stonewall, was obligated to pay the fees, and it purchased an
annuity from another insurance company, Manulife Service Corp., to pay the fees,
though Stonewall again retained the obligation to pay the fees. Id. at 645-47. First
Executive and Stonewall were the respective owners of the annuities and retained the
power to change the beneficiaries, and the taxpayers’ rights under the annuities were
no greater than those of a general creditor. Id. at 643-47. The Tax Court determined
that (1) the attorneys’ rights to receive payments under the settlement agreements were
not “property” for purposes of section 83, and (2) the doctrine of constructive receipt
was not applicable to the arrangement. Id. at 653-55.
A cash method taxpayer must include amounts in gross income in the year in which
they are actually or constructively received. Treas. Reg. § 1.451-1(a). Broadly speaking,
a compensation arrangement where a cash method taxpayer is owed compensation for
the performance of services and the taxpayer arranges to have the compensation paid
in cash in a year later than the year in which the compensation is earned can be
categorized as either a funded or unfunded arrangement. See, e.g., Rev. Rul. 69-649,
1 In terms of the authoritative weight of Childs, the Tax Court’s precedential opinion is binding on the Tax

Court but not on any other court. The IRS has not issued an Action on Decision acquiescing to or
disagreeing with the Tax Court’s opinion in Childs. The Eleventh Circuit’s decision affirming Childs is both
unpublished (that is, not published in the Federal Reporter), and the text of any opinion that may have
been issued is not available on any electronic databases, such as Westlaw, LexisNexis, or Bloomberg
Law. In the Eleventh Circuit, “[u]npublished opinions are not considered binding precedent, but they may
be cited as persuasive authority.” 11th Cir. R. 36-2. Because no written opinion is available for reference,
it is not clear that the Eleventh Circuit affirmance of Childs would have much, if any, persuasive authority
in the Eleventh Circuit or any of the other federal Circuit Courts of Appeals. In short, though the Tax Court
opinion in Childs remains binding precedent in Tax Court, the Eleventh Circuit’s affirmance does not bind
any court in and of itself.

POSTS-101486-22

5

1969-2 C.B. 106. If an arrangement is unfunded, the compensation is generally included
in gross income in the year in which the taxpayer actually or constructively receives a
cash payment of the compensation. On the other hand, if a compensation arrangement
is funded, the compensation is generally included in the taxpayer’s gross income in the
year in which funding occurs, regardless of when the taxpayer actually or constructively
receives a cash payment.2
Taxpayer’s position is that the transaction described in this GLAM constitutes an
unfunded deferred compensation arrangement, and, according to Childs, Taxpayer is
not required to include the compensation in gross income until the year in which
Taxpayer actually or constructively receives a cash payment, which is scheduled to
occur in 2031. This GLAM will explain why Childs does not apply to the transaction and
Taxpayer cannot avoid income inclusion in the year that the funds representing its fee
are transferred to the Third Party. Historically, when compensation earned by a
taxpayer has been paid to a third party, courts have taken various approaches to
determine whether the taxpayer must include the compensation in gross income, even
though the taxpayer did not actually or constructively receive a cash payment of the
compensation. Three of these approaches are discussed in more detail in this GLAM,
each of which can be applied to Taxpayer on these facts: the anticipatory assignment of
income doctrine, the economic benefit doctrine, and section 83. Only one of these
arguments, section 83, was directly addressed in Childs. While we believe that the
arrangement is funded for the reasons discussed in this GLAM, if the arrangement is
not funded, the arrangement must comply with section 409A, which was enacted in
2004, well after Childs was decided in 1994. As explained in more detail below, the
arrangement fails to comply with section 409A, and the compensation is includible in
Taxpayer’s gross income in the year of the section 409A violation.
For the reasons discussed below, Taxpayer must include the fee in gross income in
2021.
LAW AND ANALYSIS
Anticipatory Assignment of Income Doctrine
Taxpayer must recognize the fee income under the anticipatory assignment of income
doctrine in 2021. When the funds were transferred to the Third Party from the Insurer,
the funds represented compensation owed to Taxpayer from the Client under the Fee
Agreement. Taxpayer diverted these amounts to the Third Party in anticipation of
receiving the income and must include the amounts in taxable income as the party who
earned the compensation.

2 Stated another way, the three “funding” concepts discussed in this GLAM are exceptions to the general

rule that a cash basis taxpayer is not required to include amounts in gross income until the year in which
they are actually or constructively received in cash by the taxpayer. See e.g., Helvering v. Horst, 311 U.S.
112, 116 (1940) (anticipatory assignment of income doctrine); Minor v. United States, 772 F.2d 1472,
1473 (9th Cir. 1985) (economic benefit doctrine); Childs, 103 T.C. at 648 (section 83).

POSTS-101486-22

6

Client’s Compensation Obligation to Taxpayer
Taxpayer represented the Client pursuant to the Fee Agreement in which the Client
agreed to pay Taxpayer a 30% contingency fee out of any money paid by the Defendant
or the Insurer in settlement of the Client’s claims. Taxpayer thus had a contractual right
to compensation from the Client.
In Commissioner v. Banks, 543 U.S. 426 (2005), the Supreme Court held that a client in
a lawsuit recognizes income for the gross amount of the litigation recovery, even though
a portion of the recovery is immediately payable to the attorney in the form of a
contingency fee. In Banks, the Supreme Court reasoned that the client’s cause of action
is an asset owned by the client, and the client “retains dominion over this asset
throughout the litigation.” Id. at 435. The attorney and the client are in a principal-agent
relationship. Id. at 436 (citing Restatement (Second) of Agency § 1, Comment e (1957)).
The “attorney, as an agent, is obligated to act solely on behalf of, and for the exclusive
benefit of, the client-principal, rather than for the benefit of the attorney or any other
party.” Id. When a client relies on the efforts of their attorney to realize an economic
gain (that is, the proceeds from settling the client’s legal claims), the entire economic
gain belongs to the client/principal, even if a portion is payable to the attorney/agent
after the gain is realized. Id. at 437.
Accordingly, consistent with Banks, the entire recovery in the settlement of a lawsuit
(including the contingency fee) initially belongs to the Client. The resulting fee
constitutes compensation from the Client, payable in exchange for Taxpayer’s
representation of, and services performed for, the Client. See Kochansky v.
Commissioner, 92 F.3d 957, 959 (9th Cir. 1996) (contingency fee is “undisputed
compensation for [an attorney’s] personal services”). The Client owned an asset in the
form of the cause of action against the Defendant. When the Client’s legal claim was
settled pursuant to the Settlement Agreement, the asset was converted into the Client’s
right to receive the $1,500,000 settlement, and the entire amount belonged to the Client.
Pursuant to the terms of the Fee Agreement, the Client owed compensation to
Taxpayer based on the Client’s total recovery, payable at the time of the recovery. This
is the case even though the funds representing the fee were paid by the Insurer directly
to the Third Party. Because an attorney is “dutybound to act only in the interests of,” and
works for “exclusive benefit” of, their client, the fee represents compensation from the
Client. See Banks, 543 U.S. at 436.
Compensation Earned by Taxpayer and Paid to the Third Party Represents an
Anticipatory Assignment of Income
The broad definition of “gross income” under section 61(a) includes all economic gains
not otherwise exempted. Commissioner v. Glenshaw Glass Co., 348 U.S. 426, 429-30
(1955). Under the anticipatory assignment of income doctrine, “[a] taxpayer cannot
exclude an economic gain from gross income by assigning the gain in advance to
another party.” Banks, 543 U.S. at 433 (citing Lucas v. Earl, 281 U.S. 111 (1930);
Commissioner v. Sunnen, 333 U.S. 591, 604 (1948); Horst, 311 U.S. at 116-17). The

POSTS-101486-22

7

rationale for the anticipatory assignment of income doctrine is the principle that gains
should be taxed “to those who earned them,” Lucas, 281 U.S. at 114, a maxim the
Supreme Court calls “the first principle of income taxation.” Commissioner v.
Culbertson, 337 U.S. 733, 739-40 (1949). As explained below, the anticipatory
assignment of income doctrine can apply to a funded compensation arrangement where
the compensation is earned by a taxpayer and paid to a third party.
When a taxpayer attempts to assign income to another party, “the question becomes
whether the assignor retains dominion over the income-generating asset, because the
taxpayer ‘who owns or controls the source of the income, also controls the disposition of
that which he could have received himself and diverts the payment from himself to
others as the means of procuring the satisfaction of his wants.’” Banks, 543 U.S. at 43435 (citing Horst). “The crucial question remains whether the assignor retains sufficient
power and control over the … receipt of the income to make it reasonable to treat him
as the recipient of the income for tax purposes.” Sunnen, 333 U.S. at 604. Thus, the
anticipatory assignment of income doctrine applies when a taxpayer retains control over
the disposition of the income in question and diverts the payment of that income to
another person or entity, thereby realizing a benefit by doing so. Banks, 543 U.S. at
435. See also United States v. Basye, 410 U.S. 441, 449 (1973) (“The entity earning the
income … cannot avoid taxation by entering into a contractual arrangement whereby
that income is diverted to some other person or entity.”); Wood Harmon Corp. v. United
States, 311 F.2d 918, 922 (2d Cir. 1963) (“[A] taxpayer who has performed services …
cannot escape the tax on those earnings merely by transferring the right to income to a
third person.”) (emphasis added). The anticipatory assignment of income doctrine
applies here because Taxpayer became entitled to receive income in the form of the
fee, retained control over the disposition of the fee, and diverted payment of the fee to
the Third Party, realizing a benefit by doing so.
First, Taxpayer controlled the disposition of the fee. In the context of anticipatory
assignments of compensation income, the taxpayer providing the services giving rise to
the compensation has the power to dispose of the income, which is equivalent to the
ownership of that income. Duran v. Commissioner, 123 F.2d 324, 326 (10th Cir. 1941)
(citing Horst and Helvering v. Eubank, 311 U.S. 122 (1940)); see also Kochansky, 92
F.3d at 959 (for purposes of the anticipatory assignment of income doctrine, an attorney
controls the services that produce a contingency fee). Because the fee arose out of
services provided by Taxpayer, the fee represented compensation earned by Taxpayer,
and Taxpayer controlled the disposition of that compensation income. Duran, 123 F.2d
at 326; Kochansky, 92 F.3d at 959.
Second, Taxpayer diverted the payment of the fee to another entity (the Third Party).
Banks, 543 U.S. at 434; Basye, 410 U.S. at 451 (“[An] agreement … whereby a portion
of the partnership compensation was deflected to” another entity “is certainly within the

POSTS-101486-22

8

ambit of Lucas v. Earl.”).3 Taxpayer realized a benefit when the cash representing the
fee was received by the Third Party. A taxpayer enjoys the benefits of an item of income
when the taxpayer exercises control of the income and causes an amount to be paid to
his assignee to satisfy the taxpayer’s wishes. See Horst, 311 U.S. at 116-17 (“[I]ncome
is ‘realized’ by the assignor because he, who owns or controls the source of the income,
also controls the disposition of that which he could have received himself and diverts
the payment from himself to others as the means of procuring the satisfaction of his
wants.”); Harrison v. Schaffner, 312 U.S. 579, 582 (1941) (“[B]y the exercise of [the
taxpayer’s] power to command the income, [the taxpayer] enjoys the benefit of the
income on which the tax is laid.”); Sunnen, 333 U.S. at 606 ( “[T]he receipt of income by
the assignee” is “the fruition of the assignor’s economic gain.”); Raymond v. United
States, 355 F.3d 107, 114 (2d Cir. 2004) (“[E]xercising the right to ‘control[ ] the
disposition’ of a fund is sufficient for the realization of taxable income.”) (citing Horst);
Duran, 123 F.2d at 326 (“[T]he exercise of [the] power in procuring payment to an
assignee … is the equivalent of the enjoyment of the income.”) (citing Horst and
Eubank). Thus, Taxpayer controlled the disposition of the fee by providing the relevant
services (to the Client), diverted the payment of the fee to another person or entity (the
Third Party), and enjoyed a benefit when the cash was received by the Third Party.
Banks, 543 U.S. at 435.
Taxpayer may argue that the anticipatory assignment of income doctrine does not apply
where income inclusion is merely deferred to a later year and there is no attempt by
Taxpayer to avoid taxation entirely; in other words, that the doctrine relates to “who”
should be taxed, not “when” that person should be taxed. For example, in Oates v.
Commissioner, 18 T.C. 570, 585 (1952) (Oates I), the Tax Court rejected the
government’s argument that the assignment of income doctrine (specifically Lucas,
Eubank, and Horst) was applicable where the taxpayers entered into binding
agreements to defer compensation before it was payable to them. See also Gann v.
Commissioner, 31 T.C. 211, 218 (1958) (anticipatory assignment of income doctrine did
not apply where the taxpayer “did not sell, assign, or give up their right to receive”
payment and “merely agreed to the postponement of the date of payment”). But the
anticipatory assignment of income doctrine has not been so limited when income is
diverted to a third party. In affirming Oates I, the Seventh Circuit Court of Appeals noted
that each of Lucas, Eubank, and Horst involved an assignment of income to a third
party. Commissioner v. Oates, 207 F.2d 711, 713 (7th Cir. 1953). This was not at issue
in the case before them, as the taxpayers merely instructed their employer to make the
payment at a later date, rather than causing the compensation to be paid immediately to
a third party. Id. at 714. Oates I and Gann do not apply because Taxpayer did more
than “merely agree[] to the postponement of the date of payment” of the fee from the

3 It is irrelevant that Taxpayer never had a right to receive the fee directly, once the Deferral Agreement

and the Settlement Agreement were effective. In Basye, the Supreme Court ruled that “[t]he Government
need not prove that the taxpayer had complete and unrestricted power to designate the manner and form
in which his income is received.” 410 U.S. at 452. It was sufficient in that case that the taxpayer earned
the income and the parties agreed to divert the income to a third-party trust. Id. at 451; see also
Armantrout v. Commissioner, 67 T.C. 996, 1007 (1977).

POSTS-101486-22

9

Client. Gann, 31 T.C. at 218. Taxpayer gave up the right to receive the fee from the
Client by diverting the payment to the Third Party.
Here, the anticipatory assignment of income doctrine is being applied to identify “who”
should be taxed: Taxpayer, as the entity that performed the relevant services and
earned the compensation. As for “when” Taxpayer should be taxed, the Supreme Court
has repeatedly ruled that the assignor must recognize income when payments are
made to the assignee. See Lucas, 281 U.S. 111 (assigned salary and fees taxable to
the assignor in the years paid to the assignee); Eubank, 311 U.S. at 125 (“[W]e hold
that the commissions were taxable as income of the assignor in the year when paid.”)
(emphasis added); Horst, 311 U.S. 112 (bond interest was taxable to the assignor in the
years paid to the assignee); Schaffner, 312 U.S. 579 (attempted assignments of trust
income executed in 1929 and 1930 taxable to the assignor in the years of payment,
1930 and 1931); Sol C. Siegel Productions, Inc. v. Commissioner, 46 T.C. 15, 23-24
(1966) (“Ordinarily … a cash basis assignor is accountable for his assigned income in
the year in which it is paid rather than in the year in which he makes the assignment.”)
(emphasis added); Rev. Rul. 74-32, 1974-1 C.B. 22 (“[A] cash-method taxpayer who
contracted to perform services under an arrangement whereby the remuneration for his
services would be paid to a third party must include the compensation in his gross
income […] at the time it is received by the third party.”) (emphasis added).
It is irrelevant whether Taxpayer’s intent in entering into the Deferral Agreement was to
defer, rather than to avoid completely, the inclusion of the fee in income, Basye, 410
U.S. at 452 (“[T]he tax laws permit no such easy road to tax avoidance or deferment.”)
(emphasis added). See also Banks, 543 U.S. at 434 (holding that a “discernible tax
avoidance purpose” is not required for the doctrine to apply). It does not matter whether
Taxpayer assigned its right to the fee before the Client’s case had been settled and the
fee had materialized. See Banks, 543 U.S. at 435 (“[T]he anticipatory assignment
doctrine is not limited to instances when the precise dollar value of the assigned income
is known in advance.”); Kochansky, 92 F.3d at 959 (“That Kochanky’s fee was
contingent … does not change the fact that, when the fee materialized, it was
undisputed compensation for Kochansky’s personal services.”). The doctrine applies
equally to assignments entered into before the performance of services (as in Lucas) or
after all the services have been performed (as in Eubank).4 Finally, while the Supreme
Court has frequently applied the anticipatory assignment of income doctrine in the
context of gratuitous transfers to family members (either directly or through a trust or
partnership), for example, in Lucas, Eubank, Horst, and Culbertson, the doctrine is not
limited to intra-family transfers, as illustrated by Basye and Banks.5

4 Under the current facts, the Deferral Agreement was entered into by Taxpayer after the relevant legal

services had been performed. The anticipatory assignment of income doctrine would still apply if
Taxpayer had entered into the Deferral Agreement before the performance of services (for example, at
the same time Taxpayer entered into the Fee Agreement with the Client).
5 In Basye, the Court specifically noted that the case involved an “assignment arrived at by the

consensual agreement of two parties acting at arm’s length.” Basye, 410 U.S. at 453 n.13.

POSTS-101486-22

10

In summary, Taxpayer must recognize the fee as income under the anticipatory
assignment of income doctrine. Because the fee was compensation payable in
exchange for services provided by Taxpayer to the Client, Taxpayer controlled the
disposition of that compensation income. Duran, 123 F.2d at 326. Taxpayer diverted
that income by having the fee paid to the Third Party. Banks, 543 U.S. at 434; Basye,
410 U.S. at 451. Taxpayer realized a benefit when the Third Party received the cash
representing the fee at Taxpayer’s direction. Horst, 311 U.S. at 116-17; Schaffner, 312
U.S. at 582; Sunnen, 333 U.S. at 606; Raymond, 355 F.3d at 114; Duran, 123 F.2d at
326. Taxpayer, as the earner and assignor of the income, “retain[ed] sufficient power
and control over the … receipt of the income to make it reasonable to treat him as the
recipient of the income for tax purposes,” even though it was paid to the Third Party.
Sunnen, 333 U.S. at 604.
Taxpayer attempted to avoid taxation of the fee in 2021 by having it paid to the Third
Party, but as the “entity earning the income,” Taxpayer “cannot avoid taxation by
entering into a contractual arrangement whereby that income is diverted to” the Third
Party. Basye, 410 U.S. at 449. Taxpayer must recognize income in 2021 – the year that
the assigned income was actually paid to the assignee. Lucas, 281 U.S. 111; Eubank,
311 U.S. at 125; Horst, 311 U.S. 112; Schaffner, 312 U.S. 579; Sol C. Siegel
Productions, 46 T.C. at 23-24; Rev. Rul. 74-32.
Childs Does Not Apply to Avoid the Assignment of Income Doctrine
Childs does not apply on these facts such that Taxpayer can avoid including the fee in
gross income in 2021 under the anticipatory assignment of income doctrine. The Tax
Court in Childs only addressed whether the taxpayers in that case had income under
section 83 or the doctrine of constructive receipt. Childs did not address the application
of the anticipatory assignment of income doctrine.
Economic Benefit Doctrine
The purported deferral arrangement is also taxable in 2021 under the economic benefit
doctrine when cash was transferred to the Third Party and the Third Party promised to
pay amounts to Taxpayer that were owed to Taxpayer by the Client. Like the
anticipatory assignment of income doctrine, courts have applied the economic benefit
doctrine to funded compensation arrangements where the compensation in question
has been paid to a third party.
Transfer of Funds to the Third Party for the Benefit of Taxpayer and Beyond the
Reach of Creditors of the Client Constitutes a Taxable Economic Benefit
The Client had a contractual obligation to pay a fee of $450,000 to Taxpayer. Under the
economic benefit doctrine, Taxpayer must recognize gross income upon the satisfaction
of this obligation by means of the transfer of funds to the Third Party (a third party to the
transaction) making them beyond the reach of the Client’s creditors. Taxpayer’s

POSTS-101486-22

11

agreement with the Third Party is ineffective to stop recognition of income in the year
that the funds representing the fee were transferred to the Third Party.
Under the economic benefit doctrine, “the benefit derived from an employer’s
irrevocable set-aside of money or property as compensation for services rendered is
includible in the service provider’s gross income at the time of the set aside, where the
money or property is beyond the reach of the employer’s creditors.” Our Country Home
Enterprises, Inc. v. Commissioner, 145 T.C. 1, 53 (2015).
In United States v. Drescher, 179 F.2d 863 (2d Cir. 1950), cert. denied, 340 U.S. 821
(1950), the Second Circuit Court of Appeals, applying the economic benefit doctrine,
determined that the value of an annuity purchased by an employer for an employee in
connection with the performance of services was includible in the employee’s gross
income at the time of the purchase. In Drescher, the taxpayer provided services as an
officer and director of a corporation, and the corporation purchased nonforfeitable
single-premium annuities from an insurance company, with the taxpayer named as the
annuitant. Id. at 864. Under the annuity contracts, the taxpayer was entitled to fixed
monthly payments for life commencing at age 65 and a death benefit payable to the
taxpayer’s beneficiary if the taxpayer died before age 65. Id.
The court determined that the value of the annuities was includible in the taxpayer’s
gross income in the year of purchase rather than when payments were made, because
the taxpayer “received as compensation for prior services something of economic
benefit” in the form of “the obligation of the insurance company to pay money in the
future to him or his designated beneficiaries on the terms stated in the policy.” Id. at
865. Even though the employer retained ownership of the annuities, and the annuities
could not be assigned by the executive, surrendered for cash, sold, or pledged for a
loan, the court found that the “right to receive income payments” in the future
“represented a present economic benefit” to the employee, and this benefit accrued and
was taxable at the time the annuities were purchased. Id. (emphasis added). The result
in Drescher is consistent with the “well-established principle that a cash basis taxpayer
must include in gross income amounts paid to third parties exclusively for the benefit of
the taxpayer that are not intended to be gifts.” Hyde v. Commissioner, 301 F.2d 279,
282-83 (2d Cir. 1962) (citing, inter alia, Drescher).
In Sproull v. Commissioner, 16 T.C. 244 (1951), aff’d per curiam, 194 F.2d 541 (6th Cir.
1952), an employer transferred $10,500 to a trust for the benefit of an employee (the
taxpayer) in 1945, with payments to be made in 1946 and 1947. The taxpayer was the
“sole beneficiary” of the trust, and “[n]o one else had any interest in or control over the
monies.” Id. at 247-48. The court determined that the entire amount was taxable income
in 1945 (the year the money was placed in trust rather than the years when amounts
were distributed from the trust) because the payment to the trust represented an
“economic or financial benefit conferred on the employee as compensation.” Id. at 247.
When the money was placed in the trust, the “employer’s part of the transaction
terminated” and “the amount of the compensation was fixed at $10,500 and irrevocably
paid out for [the taxpayer’s] sole benefit.” Id. The amount of compensation was not

POSTS-101486-22

12

subject to any contingency, and there was no possibility that it could be returned or
forfeited to the employer. Id.
Rev. Ruls. 69-50, 1969-1 C.B. 140 and 77-420, 1977-2 C.B. 172, apply the result in
Sproull and Drescher to the creation of an account payable with a third party for the
benefit of the party providing services.6
In Rev. Rul. 69-50, a doctor provided medical services to a patient who was insured by
a nonprofit corporation. The insurance company did not employ the doctor and was thus
a third party to the transaction. The doctor entered into an agreement with the insurer to
defer a portion of the fees for providing services to the patient. The payments would be
deferred until the doctor’s death, disability, or retirement. Citing Drescher, Sproull, and
other economic benefit doctrine cases, the ruling concluded that the doctor had gross
income once the medical services were performed and amounts were credited to the
doctor’s “account payable on the books of the” insurer. Once the doctor provided
medical services to a patient, the doctor had a right to compensation from the patient,
but instead of being paid directly by the patient, the doctor received a right to deferred
compensation from the insurer, in the form of an account payable. The ruling concludes
that the doctor’s patients “funded their obligation” to the doctor, and “in doing so, they …
conferred an economic or financial benefit” on the doctor.
Rev. Rul. 77-420 amplifies Rev. Rul. 69-50 and provides that the tax result remains the
same even if the doctor’s right to deferred compensation from the insurer is subject to a
substantial forfeiture provision in favor of the insurer, because there is no possibility that
the deferred compensation could be forfeited to any patient (the recipient of the
services).
These cases are applicable to the current facts. In Drescher and Sproull, a fixed amount
of money was placed with a third party (a party other than the party receiving the
services) for the benefit of the taxpayer (the party providing the services), the money
was irrevocably placed with the third party because there was no possibility the money
could be returned to the party receiving the services, and the money was not subject to
the claims of creditors of the party receiving the services. That is, there was an
“irrevocable set-aside of money … as compensation for services rendered … beyond
the reach of the employer’s creditors.” Our Country Home Enterprises, 145 T.C. at 53.
6 In dicta, one court has read these rulings as only being relevant to the issue of constructive receipt. In
Minor, 772 F.2d at 1474 n.1, the Ninth Circuit Court of Appeals stated that “[t]he essence of [the rulings]
was that the physician had constructively received the income.” Because the government conceded the
issue of constructive receipt, the court found that the rulings were not relevant to the remaining issue,
which was economic benefit. In fact, the rulings involve the application of the economic benefit doctrine,
as they both use the phrase “economic or financial benefit” and Rev. Rul. 69-50 cites Sproull, Drescher,
and other economic benefit doctrine cases. The General Counsel Memorandum supporting the two
rulings (GCM 33918 (August 26, 1968) and GCM 37244 (June 6, 1977), respectively) make this clear.
GCM 33918 notes that the holding in Rev. Rul. 69-50 is based on an example in Rev. Rul. 60-31, 1960-1
C.B. 174, which is based on “the doctrine of ‘economic benefit.’” GCM 37244 includes multiple references
to “economic benefit.” Neither GCM discusses constructive receipt.

POSTS-101486-22

13

In Taxpayer’s case, pursuant to the terms of the Settlement Agreement and the Deferral
Agreement, a fixed amount of money ($450,000) was irrevocably placed with the Third
Party (a third party that did not receive services from Taxpayer) for the benefit of
Taxpayer (the party providing the services) as compensation for services performed by
Taxpayer, there was no possibility that the money could be returned to the Client (the
party receiving the services), and the money was not subject to claims of creditors of
the Client. As in Sproull, the exact amount of compensation was known, that amount
was not subject to any future contingency,7 and there was no possibility that the funds
would be returned to the Client. 16 T.C. at 247. Taxpayer was the only beneficiary of the
Third Party’s promise to pay money in the future, and neither the Third Party nor any
other party had any power to change the beneficiary. By the time the money was
transferred to the Third Party, all the relevant services giving rise to the fee had been
performed, and Taxpayer “had to do nothing further to earn it or establish his rights
therein.” Id. at 248. The only condition on Taxpayer’s right to possess the funds was the
passage of time, which is not a condition that prevents the application of the economic
benefit doctrine. Stiles v. Commissioner, 69 T.C. 558, 569 (1978); Thomas v. United
States, 213 F.3d 927, 932 (6th Cir. 2000).
Taxpayer may argue that the economic benefit doctrine does not apply because
Taxpayer’s right to the Deferred Payment under the Deferral Agreement merely
represents a non-negotiable, non-assignable, and non-transferable promise to pay
money in the future that is subject to claims of creditors of the Third Party. The relevant
inquiry, however, is whether the funds are subject to claims of creditors of the party
receiving the services. Our Country Home Enterprises, 145 T.C. at 53 (economic benefit
doctrine applies “where the money or property is beyond the reach of the employer’s
creditors”) (emphasis added). Here, the Deferred Payment is subject to claims of
creditors of the Third Party but not the Client (the party receiving the services). The
facts of Drescher, Sproull, and Rev. Ruls. 69-50 and 77-420, illustrate that the doctrine
applies even if funds are subject to claims of creditors of a third party:
•

•

In Drescher, the insurance company’s promise to pay money to the taxpayer
under the annuities would have been subject to claims of creditors of the insurer,
as an insurer and an annuitant generally have a debtor-creditor relationship. See
Hughes v. Sun Life Assur. Co. of Canada, 159 F.2d 110, 113 (7th Cir. 1946). The
annuities were not subject to claims of creditors of the employer, though,
because the taxpayer was the beneficiary of the annuity, and only the taxpayer
had the right to change the beneficiary. Drescher, 179 F.2d at 864.
Because the trust in Sproull was irrevocably funded and the employer did not
have “any interest in or control over the monies,” assets in the trust would only

7 The relevant inquiry is whether the amount of compensation is fixed when the taxpayer receives a

vested interest in the funds, even though the value may change due to investment gains and losses. In
Sproull, the court treated the amount of compensation as “fixed” and irrevocable even though the money
was placed in a trust and invested by the trustee until payment was due. Id. at 247. Likewise, in Rev. Rul.
69-50, the amount payable to the taxpayer in the future was subject to “investment gains and losses.”

POSTS-101486-22

•

14

have been subject to claims of creditors of the trust and not the employer. 16
T.C. at 247-48.
In Rev. Rul. 69-50, the taxpayer was entitled to an “account payable on the
books of the corporation,” meaning it was subject to claims of creditors of the
corporation (the third party) but not the patients (the recipients of the services).
Rev. Rul. 77-420 notes that the taxpayer could not forfeit any amounts to any
patient.

In summary, the economic benefit doctrine applies because money was irrevocably set
aside for the benefit of Taxpayer as compensation, beyond the reach of the Client’s
creditors. Our Country Home Enterprises, 145 T.C. at 53. The economic benefit is the
obligation of the Third Party “to pay money in the future” to Taxpayer on the terms
stated in the Deferral Agreement. Drescher, 179 F.2d at 865. The Client “confer[red]
[the] economic or financial benefit” on Taxpayer when cash was transferred to the Third
Party and Taxpayer received a right to receive the Deferred Payment from the Third
Party, as Taxpayer’s right to the Deferred Payment “emanate[d] from the … services
that [were] rendered to” the Client by Taxpayer. Rev. Rul. 77-420 (citing Rev. Rul. 6950). Once the fee was transferred to the Third Party, the Client’s part of the transaction
terminated and “the amount of the compensation was fixed,” in our case at $450,000,
and “irrevocably paid out for [the] sole benefit” of Taxpayer. Sproull, 16 T.C. at 247. As
a cash method taxpayer, Taxpayer “must include in gross income amounts paid to third
parties exclusively for the benefit of the taxpayer that are not intended to be gifts.” Hyde,
301 F.2d at 282. Because the amounts paid to the Third Party arose from the services
provided by Taxpayer to the Client, the amounts were not gifts.
For the reasons discussed above, Taxpayer received an economic benefit in 2021 when
cash was transferred to the Third Party beyond the reach of the Client’s creditors and
the Third Party promised to pay compensation to Taxpayer that was owed to Taxpayer
by the Client. This economic benefit was taxable as gross income to Taxpayer in 2021.
Childs Does Not Apply to Avoid the Economic Benefit Doctrine
Childs does not apply on these facts such that Taxpayer can avoid including the fee in
gross income in 2021 under the economic benefit doctrine. The Tax Court in Childs only
addressed whether the taxpayers in that case had income under section 83 or the
doctrine of constructive receipt. Childs did not directly address the application of the
economic benefit doctrine as a basis for income inclusion. While economic benefit
doctrine case law is relevant to section 83, as courts (including the Tax Court in Childs)
have looked to economic benefit doctrine case law to interpret section 83, the economic
benefit doctrine remains an independent basis for income inclusion. Courts have
continued to apply the economic benefit doctrine in the compensation context following
the adoption of section 83 (see, e.g., Wheeler v. United States, 768 F.2d 1333 (Fed. Cir.
1985)).

POSTS-101486-22

15

Section 83
Taxpayer also has gross income in 2021 under section 83. When cash was transferred
to the Third Party and the Third Party promised to pay amounts to Taxpayer that were
owed to Taxpayer by the Client, the transaction constituted a transfer of “property” for
purposes of section 83. As discussed below, the section 83 regulations treat a funded
compensation arrangement as “property” for purposes of the statute.
Under section 83, “[i]f, in connection with the performance of services, property is
transferred to any person other than the person for whom such services are performed,”
the party providing the services must include in gross income the fair market value of
the property less the amount paid for the property.8 Section 83(a); Treas. Reg. § 1.831(a)(1). “Property” includes (1) “real and personal property other than either money or
an unfunded and unsecured promise to pay money or property in the future” and (2) “a
beneficial interest in assets (including money) which are transferred or set aside from
the claims of creditors of the transferor, for example, in a trust or escrow account.”
Treas. Reg. § 1.83-3(e).
If section 83 applies to a transfer of property, the party providing services must
recognize income in the first year that the property is either transferable or not subject to
a substantial risk of forfeiture. Section 83(a); Treas. Reg. § 1.83-1(a)(1). Property is
subject to a substantial risk of forfeiture if the taxpayer’s rights to the property are
conditioned upon (1) “the future performance [or refraining from the performance] of
substantial services” or (2) “the occurrence of a condition related to a purpose of the
transfer.” Treas. Reg. § 1.83-3(c)(1). The risk that the property may decline in value is
not a substantial risk of forfeiture. Id.
All the requirements of section 83 were met in 2021 when cash was transferred to the
Third Party in connection with the performance of services by Taxpayer for the Client.
Taxpayer is subject to section 83, as the statute applies to any “person” that receives
property in connection with the performance of services, and a partnership is a “person”
for purposes of the Code. Section 7701(a)(1). Section 83 applies to employees and
independent contractors. See Treas. Reg. § 1.83-1(a)(1); Cohn v. Commissioner, 73
T.C. 443, 446 (1979). Taxpayer performed services for the Client by settling the Client’s
claims against the Defendant. In connection with the performance of those services, the
Client transferred “property” to Taxpayer (as discussed in more detail below) in 2021.
Under section 83, the value of the property is includible in Taxpayer’s income in the
year of transfer because the property was not subject to a substantial risk of forfeiture,
as Taxpayer’s right to receive the property was neither conditioned on the future
8 The property does not need to be transferred to the party providing the services or transferred by the
party receiving the services, so long as the “property is transferred to any person other than the person
for whom [the] services are performed.” Section 83(a). See also Treas. Reg. § 1.83-1(a)(1) (“This
paragraph applies to a transfer of property in connection with the performance of services even though
the transferor is not the person for whom such services are performed.”).

POSTS-101486-22

16

performance of (or refraining from the performance of) substantial services nor any
condition related to the purpose of the transfer. There was no possibility that the
property could be forfeited to the Client, and the risk that the Deferred Payment could
lose value due to investment losses is not a substantial risk of forfeiture for purposes of
section 83.
Taxpayer Received a Transfer of “Property” in the Form of a Funded Promise to
Pay, as a Well as a Beneficial Interest in Money Set Aside from the Claims of
Creditors of the Client and the Insurer
The term “property” is not defined in section 83. The section 83 regulations provide that
the term “includes real and personal property other than either money or an unfunded
and unsecured promise to pay money or property in the future.” Treas. Reg. § 1.83-3(e)
(first sentence). The term “property” also includes “a beneficial interest in assets
(including money) which are transferred or set aside from the claims of creditors of the
transferor, for example, in a trust or escrow account.” Id. (second sentence). Thus,
under Treas. Reg. § 1.83-3(e), there are three ways in which money or a promise to pay
money can constitute “property”: (1) a promise to pay money is funded, (2) a promise to
pay money is secured,9 or (3) the receipt of a beneficial interest in money, when the
money is transferred or set aside from the claims of creditors of the transferor.
As discussed below, Taxpayer received a funded promise to pay money, as well as a
beneficial interest in assets (money) which were transferred or set aside from the claims
of creditors of the transferor.
Funded Promise to Pay
While the Tax Court in Childs did not address the application of the economic benefit
doctrine, it did look to certain economic benefit doctrine cases to determine the meaning
of “funded” in the context of understanding Treas. Reg. § 1.83-3(e) (first sentence),
which provides that “property” does not include an “unfunded and unsecured promise to
pay money or property in the future.”
Based on a review of Sproull, Minor, and Centre v. Commissioner, 55 T.C. 16 (1970),
the Tax Court in Childs determined that:
“funding occurs when no further action is required of the obligor for the trust or
insurance proceeds to be distributed or distributable to the beneficiary. Only at
the time when the beneficiary obtains a nonforfeitable economic or financial
benefit in the trust or insurance policy is the provision for future payments
9 This GLAM does not address whether the loan obtained by Taxpayer from the Third Party would cause

a portion of the Deferred Payment to become “secured” for purposes of section 83. Depending on
applicable state law, if Taxpayer obtained a setoff right against the Third Party with respect to the
Deferred Payment to the extent of the loan obtained by Taxpayer, Taxpayer could be treated as a
secured creditor of the Third Party for purposes of Federal bankruptcy law, causing the Third Party’s
promise to pay money to become “secured,” resulting in a transfer of property for purposes of section 83.

POSTS-101486-22

17

secured or funded. However, if the trust or policy is subject to the rights of
general creditors of the obligor, funding has not occurred.”
103 T.C. at 651.
In applying this test, the Tax Court treated the defendant’s insurance companies as the
“obligors” of the compensation without discussion. Id. at 651. As a result, the Tax Court
determined that the promise to pay the fees in Childs was not “funded” for purposes of
section 83 because the attorneys merely had a promise to pay from the insurers, and
that promise to pay was subject to the rights of general creditors of the insurers. Id.10
Further, the purchase of the annuities by the insurance companies did not result in
“funding” under section 83 because the insurers remained the owners of the annuities
and reserved the right to change the beneficiaries, and the taxpayers did not have rights
to payment greater than the rights of a general creditor of the insurers. Id.
Under the current facts, pursuant to the Settlement Agreement, the Insurer agreed to
pay the entire settlement of $1,500,000, inclusive of Taxpayer’s fee. Treating the Insurer
as the “obligor” of the fee, just as the Tax Court did with the insurers in Childs, the
Deferred Payment became a “funded” promise to pay money for purposes of section 83
when the Third Party agreed to pay the fee on a deferred basis and the Insurer was
released of the obligation to pay the fee under the Settlement Agreement. At that time,
the Tax Court’s conditions for “funding” under Childs were satisfied:
•

“[N]o further action [was] required of the obligor” (the Insurer) for the fee to be
“distributed or distributable to the beneficiary” (Taxpayer). Id. at 651. Once the
funds were transferred to the Third Party, the only condition on Taxpayer’s right
to receive the funds was the passage of time. No further action was required of
the Insurer for the fee to be distributable to Taxpayer because the Insurer was
released of any further obligations once the Insurer distributed the settlement
funds. By contrast, in Childs, further action was required by the insurers, because
the insurers at all times remained liable to make periodic payment to the
taxpayers. Id. at 641, 645. The insurers’ purchase of annuities in Childs to make
payments to the taxpayers did not relieve the insurers of the ongoing obligation
to pay the fees – when Executive Life failed to make payments under the

10 This GLAM does not address whether this aspect of Childs is now incorrect in light of Banks, because
the client should be viewed as the “obligor” of the promise to pay the fees, rather than the insurance
companies. As discussed above under the heading “Client’s Compensation Obligation to Taxpayer,” in a
typical contingency fee arrangement, the client has the sole obligation to pay compensation to the
attorney. If the client had been treated as the “obligor” of the fees, funding would have occurred under the
facts of Childs. Once the insurers agreed to pay the fees pursuant to the settlement agreements, “no
further action [was] required” of the client for the amounts to be “distributed or distributable” to the
taxpayers, the amount of compensation was fixed and nonforfeitable, and the insurers’ promise to pay
was not “subject to the rights of general creditors” of the client. Id. at 651. It is sufficient to conclude, as
we do in this GLAM, that by treating the Insurer as the “obligor” of the fee, in the same way that the Tax
Court treated the insurance companies as the “obligors” in Childs, funding occurred when the Third Party
agreed to pay the fee and the Insurer was discharged of the obligation to pay.

POSTS-101486-22

•

•

18

annuities in the Garrett litigation, the shortfall was paid by Georgia Casualty and
Stonewall. Id. at 644.
Taxpayer “obtain[ed] a nonforfeitable economic or financial benefit” in the
Deferred Payment. Id. at 651. The Third Party’s “obligation… to pay money in the
future to” Taxpayer on the terms stated in the Deferral Agreement represents an
“economic benefit” to Taxpayer. Drescher, 179 F.2d at 865. This economic
benefit was also nonforfeitable. At the time the funds were transferred to the
Third Party, the funds were not “subject to the possibility of return to” the Client.
Sproull, 16 T.C. at 247. Taxpayer had provided all the relevant services to the
Client giving rise to the Deferred Payment and “had to do nothing further to earn
it or establish [its] rights therein.” Id. at 248.
The Third Party’s promise to pay Taxpayer under the Deferral Agreement was
not “subject to the rights of general creditors of the obligor” (the Insurer). Childs,
103 T.C. at 651. When the settlement funds were transferred by the Insurer to
the Third Party, the Insurer was released of any further obligation to pay the fee,
and the Deferred Payment was only subject to rights of general creditors of the
Third Party, not the Insurer.

Applying Childs, because the Deferred Payment became a “funded” promise to pay
money in the future, the transaction resulted in a transfer of “property” for purposes of
section 83. Treas. Reg. § 1.83-3(e) (first sentence).
Money Set Aside from the Claims of Creditors of the Transferor
Under Treas. Reg. § 1.83-3(e) (second sentence), “a beneficial interest in assets
(including money) which are transferred or set aside from the claims of creditors of the
transferor” can also constitute “property” for purposes of section 83. While the court in
Childs discussed the meaning of the phrase “unfunded and unsecured promise to pay
money” under Treas. Reg. § 1.83-3(e) (first sentence), it did not analyze whether the
attorneys in that case received a beneficial interest in money that was set aside from
the claims of creditors of the transferor.
The regulations do not define the term “transferor.” The plain meaning of the term
“transferor” in the context of Treas. Reg. § 1.83-3(e) (second sentence) is the person
who transfers the “assets (including money).” Here, the “transferor” of the funds
representing the fee for purposes of section 83 is either the Insurer or the Client. The
Insurer is the “transferor” in the sense that the Insurer directly transferred $450,000 to
the Third Party. Alternatively, the Client is the “transferor” in the sense that the
settlement funds (including the fee) belonged to the Client before being transferred to
the Third Party, because the settlement funds represented the total recovery that the
Client received for disposition of the Client’s legal claims against the Defendant, as
discussed above under the heading “Client’s Compensation Obligation to Taxpayer.” In
form, the funds representing the fee were transferred by the Insurer to the Third Party,
but in substance, the funds were transferred by the Client, because only the Client had
the legal authority to direct the funds to another party (that is, the Insurer facilitated the
transfer of funds belonging to the Client to the Third Party for the benefit of Taxpayer).

POSTS-101486-22

19

For purposes of this GLAM, however, it is not necessary to resolve this issue, because
the tax result is the same whether the Insurer or the Client is treated as the “transferor.”
See Treas. Reg. § 1.83-1(a)(1) (section 83 can apply “even though the transferor is not
the person for whom [the] services are performed”). In either case, the transfer of
$450,000 to the Third Party constitutes a transfer of property for purposes of section 83,
because “money” has been “transferred” to the Third Party for the benefit of Taxpayer,
and the money has been “set aside from the claims of creditors of” both the Insurer and
the Client. Treas. Reg. § 1.83-3(e) (second sentence). After the Third Party received the
money, the money was subject to claims of creditors of the Third Party, but it was no
longer subject to claims of creditors of the Insurer or the Client, because neither the
Insurer nor the Client had any right to the money after it was transferred to the Third
Party.
To summarize, the Third Party’s promise to pay the Deferred Payment to Taxpayer in
the future constituted “property” for purposes of section 83 for two reasons. First, the
Third Party’s promise to pay was a funded promise to pay money. Second, Taxpayer
received a beneficial interest in money that had been set aside from the claims of
creditors of the Insurer and the Client. The property was transferred to Taxpayer in
connection with the performance of services by Taxpayer to the Client. The property
was not subject to a substantial risk of forfeiture, as there was no possibility that the
property could be forfeited to the Client. As a result, all the requirements of section 83
were met in 2021 when the money was transferred to Third Party and the Third Party
agreed to pay the Deferred Payment, and the full value of the fee ($450,000) is
includible in Taxpayer’s income at that time.
Section 409A
This GLAM has explained why Taxpayer’s compensation arrangement is funded, and
therefore taxable, in 2021, under the anticipatory assignment of income doctrine, the
economic benefit doctrine, and section 83. Taxpayer’s position, however, is that the
arrangement constitutes unfunded deferred compensation, and the fee is not includible
in gross income until Taxpayer actually or constructively receives a cash payment of the
compensation, which is scheduled to occur in 2031. If the arrangement is viewed as an
unfunded deferred compensation arrangement, the Third Party’s promise to pay
Taxpayer certain amounts in 2031 under the Deferral Agreement constitutes a
“nonqualified deferred compensation plan” that is subject to the requirements of section
409A, and the plan is not exempt from section 409A under the independent contractor
exception in Treas. Reg. § 1.409A-1(f)(2). In 2021, the plan failed to comply with the
initial deferral election requirements of section 409A(a)(4). Additionally, Taxpayer
violated section 409A(a)(3) in 2021 when Taxpayer obtained a loan from the Third Party
that, in the event of default, could be repaid through an offset or reduction of the
Deferred Payment, because the loan was a substitute for an accelerated payment of
deferred compensation. Treas. Reg. § 1.409A-3(f). Because the arrangement violates
section 409A, the entire value of the Deferred Payment as of December 31, 2021, is

POSTS-101486-22

20

subject to income inclusion in 2021, plus an additional 20% tax. Section
409A(a)(1)(A)(i); Section 409A(a)(1)(B)(i)(II).
Nonqualified Deferred Compensation Plan
Section 409A applies to any “nonqualified deferred compensation plan.” Section
409A(a)(1)(A)(i). The term “nonqualified deferred compensation plan” means “any plan
that provides for the deferral of compensation, other than (A) a qualified employer plan,
and (B) any bona fide vacation leave, sick leave, compensatory time, disability pay, or
death benefit plan.” Section 409A(d)(1). The term “plan” includes any “agreement,
method, program, or other arrangement, including an agreement, method, program, or
other arrangement that applies to one person or individual.” Treas. Reg. § 1.409A1(c)(1). Taxpayer, a cash method partnership, is subject to section 409A, as section
409A applies to “service providers,” which includes individuals as well as corporations,
partnerships, and other entities that “account[] for gross income from the performance
of services under the cash receipts and disbursements method of accounting.” Treas.
Reg. § 1.409A-1(f)(1).
Unless an exception applies, a plan provides for a deferral of compensation subject to
section 409A “if, under the terms of the plan and the relevant facts and circumstances,
the service provider has a legally binding right during a taxable year to compensation
that, pursuant to the terms of the plan, is or may be payable to (or on behalf of) the
service provider in a later taxable year.” Treas. Reg. § 1.409A-1(b)(1).
On June 30, 2021, Taxpayer acquired a “legally binding right” to “compensation”
payable by the Third Party when the parties entered into a “plan” (the Deferral
Agreement), and compensation under that plan was payable to Taxpayer in a later
taxable year (2031):
•

•

•

The Deferral Agreement constitutes a “plan,” because the term “plan” includes an
“agreement … that applies to one person or individual.” Treas. Reg. § 1.409A1(c)(1). Taxpayer, a partnership, is a “person” for purposes of the Code. Section
7701(a)(1). As a cash method partnership, Taxpayer is a “service provider”
subject to section 409A. Treas. Reg. § 1.409A-1(f)(1).
Taxpayer had a “legally binding right” to a payment because Taxpayer had a
contractual right in 2021 to a payment in 2031 under the Deferral Agreement. A
“legally binding right includes a contractual right that is enforceable under the
applicable law or laws governing the contract.” Application of Section 409A to
Nonqualified Deferred Compensation Plans, Explanation of Provisions and
Summary of Comments, section III.B, 72 FR 19,234, 19,236.11
The amounts payable under the Deferral Agreement constitute “compensation.” If
the fee had been paid to Taxpayer directly by the Client, the payment would
constitute “compensation for services” for purposes of section 61, because

11 On April 17, 2007, the Treasury Department and IRS promulgated final regulations under section 409A

(the Final Regulations). 72 FR 19,234.

POSTS-101486-22

•

21

Taxpayer’s right to the payment derived from the performance of legal services.
Amounts retain their character as compensation for services even if the payor is
a party other than the recipient of the services.in situations in which a right to a
payment constituting compensation is substituted or exchanged for a new
payment. See United States v. Woolsey, 326 F.2d 287, 291 (5th Cir. 1963);
Trantina v. United States, 512 F.3d 567, 571-72 (9th Cir. 2008); Turner v.
Commissioner, 38 T.C. 304, 308 (1962); Flower v. Commissioner, 61 T.C. 140,
149 (1973); Henry v. Commissioner, 62 T.C. 605, 606 (1974); Seserman v.
Commissioner, 21 T.C.M. (CCH) 1042 (1962); Ramella v. Commissioner, 38
T.C.M. (CCH) 747 (1979).
The amounts payable under the Deferral Agreement were payable in a taxable
year (2031) later than the year in which Taxpayer acquired the legally binding
right to compensation from the Third Party (2021).

Thus, the Deferral Agreement was a “nonqualified deferred compensation plan” subject
to section 409A, because “the service provider,” Taxpayer, had a “legally binding right
during a taxable year [2021] to compensation that, pursuant to the terms of the plan [the
Deferral Agreement], is or may be payable to (or on behalf of) the service provider in a
later taxable year [2031].” Treas. Reg. § 1.409A-1(b)(1).
Independent Contractor Exception
Section 409A does not apply to “an amount deferred under a plan between a service
provider and service recipient with respect to a particular trade or business in which the
service provider participates,” if certain conditions are met. Treas. Reg. § 1.409A1(f)(2)(i). This exception only applies to an amount “deferred under a plan between a
service provider and service recipient.” Id. (emphasis added). The fee was “deferred
under a plan between” Taxpayer and the Third Party (rather than Taxpayer and the
Client). The Client’s obligation to pay the fee to Taxpayer was discharged when the
Insurer transferred the funds representing the fee to the Third Party. Taxpayer acquired
a legally binding right to compensation from the Third Party pursuant to the Deferral
Agreement.
For purposes of section 409A, the term “service recipient” means “the person for whom
the services are performed and with respect to whom the legally binding right to
compensation arises.” Treas. Reg. § 1.409A-1(g). While Taxpayer had a legally binding
right to compensation from the Third Party under the Deferral Agreement, Taxpayer did
not provide any services to the Third Party (that is, all the relevant services were
provided to the Client). Because the Third Party is not “the person for whom the
services” giving rise to the fee were performed, the Third Party cannot qualify as a
“service recipient” for purposes of the independent contractor exception to section
409A. Treas. Reg. § 1.409A-1(f)–(g). Section 409A can apply to a plan “even if the
payment of the compensation is not made by the person for whom services are
performed.” Treas. Reg. § 1.409A-1(g). As such, the amounts payable to Taxpayer by
the Third Party under the Deferral Agreement constitute “nonqualified deferred

POSTS-101486-22

22

compensation” subject to section 409A, even though the Third Party is not a “service
recipient.”
This reading of the independent contractor exception is consistent with the statute and
regulations under section 409A. The statute broadly applies to “any plan that provides
for the deferral of compensation.” Section 409A(a)(1)(A)(i). The statute itself does not
include any exception for independent contractors; instead, the independent contractor
exception is a narrow regulatory exception to the broad reach of section 409A. The
independent contractor exception is not intended to provide independent contractors
with a categorical exclusion from section 409A.12 In other words, all deferred
compensation arrangements of a service provider are not exempt from section 409A
merely because that service provider can meet the requirements of Treas. Reg. §
1.409A-1(f)(2)(i) with respect to one or more service recipients.13
Because the amounts payable under the Deferral Agreement represent deferred
compensation subject to section 409A and the amounts cannot qualify for the
independent contraction exception in the Final Regulations, Taxpayer must comply with
the requirements of the statute, including the requirements of section 409A(a)(4)
regarding election timing and section 409A(a)(3) regarding the accelerated payment of
deferred compensation.
Initial Deferral Election Timing Requirements
A nonqualified deferred compensation plan subject to section 409A must provide, upon
adoption of the plan or when otherwise permitted under the section 409A initial deferral
election requirements, for a deferred amount to be paid at a time and in a form meeting
the section 409A time and form of payment requirements. Treas. Reg. § 1.409A1(c)(3)(i).
Under section 409A(a)(4), an irrevocable election as to the time and form of the
payment of the deferred compensation must generally be made in the year before the
taxable year in which the services giving rise to the compensation were performed.
Section 409A(a)(4)(B)(i). However, a special timing rule applies in the first year in which
12 See Application of Section 409A to Nonqualified Deferred Compensation Plans, Explanation of

Provisions, section I.C. 70 FR 57,930 (“Among the many objectives underlying the enactment of section
409A is to limit the ability of a service provider to retain the benefits of the deferral of compensation while
having excessive control over the timing of the ultimate payment. Where the independent contractor is
managing the service recipient, there is a significant potential for the independent contractor to have such
influence or control over compensation matters so that categorical exclusion from coverage under section
409A is not appropriate.”) (emphasis added).
13 The Final Regulations include an anti-abuse rule. Treas. Reg. § 1.409A-1(a)(1) provides that “[i]f a
principal purpose of a plan is to achieve a result with respect to a deferral of compensation that is
inconsistent with the purposes of section 409A, the Commissioner may treat the plan as a nonqualified
deferred compensation plan for purposes of section 409A and the regulations thereunder.” This GLAM
does not address whether the Commissioner could apply the anti-abuse rule to determine that the
Deferral Agreement represents a nonqualified deferred compensation plan that must comply with the
requirements of section 409A.

POSTS-101486-22

23

a taxpayer becomes eligible to participate in a plan. In that case, the election can be
made within 30 days after the date Taxpayer becomes eligible to participate in the plan,
but only with respect to services to be performed after the election. Section
409A(a)(4)(B)(ii); Treas. Reg. § 1.409A-2(a)(7)(i).
The Deferral Agreement was entered into in 2021, which was the first year Taxpayer
was eligible to participate in the plan. As a result, to comply with section 409A,
Taxpayer had to make an irrevocable election regarding the timing of payment of the
deferred compensation within 30 days after becoming eligible to participate in the plan,
but only with respect to services to be performed after the election. By the time
Taxpayer entered into the Deferral Agreement on June 30, 2021, and elected to be paid
in 2031, all the services giving rise to the fee had already been performed. The legal
engagement began on March 1, 2017, and was concluded on July 1, 2021, one day
following the execution of the Deferral Agreement. As a result, Taxpayer’s election to
defer compensation was not timely for purposes of section 409A(a)(4) because it only
became irrevocable after all the relevant services had been performed.
Anti-Acceleration Rule and Substituted Payment
In addition to the initial deferral election timing requirements, the plan must also comply
with the requirements of section 409A(a)(3) regarding the acceleration of benefits.
Under section 409A(a)(3), a nonqualified deferred compensation plan subject to section
409A cannot permit the acceleration of the time or schedule of any payment under the
plan. Likewise, Treas. Reg. § 1.409A-3(j)(1) provides as follows:
“Except as provided in paragraph (j)(4) of this section, a nonqualified deferred
compensation plan may not permit the acceleration of the time or schedule of
any payment or amount scheduled to be paid pursuant to the terms of the plan,
and no such accelerated payment may be made whether or not provided for
under the terms of such plan. For purposes of determining whether a payment of
deferred compensation has been made, the rules of paragraph (f) of this section
(substituted payments) apply.”
When amounts were initially deferred pursuant to the Deferral Agreement, Taxpayer
elected to be paid in a lump sum in 2031. The anti-acceleration rule of section
409A(a)(3) was violated in 2021, when Taxpayer obtained a loan against amounts
deferred with the Third Party. The loan was an accelerated payment of deferred
compensation because of the substitution rule in Treas. Reg. § 1.409A-3(f), which
provides that “the payment of an amount as a substitute for a payment of deferred
compensation will be treated as a payment of the deferred compensation.” Whether one
payment is a substitute for the payment of deferred compensation is based on the facts
and circumstances. Id. If a “service provider receives a loan the repayment of which is
secured by or may be accomplished through an offset of or a reduction in an amount
deferred under a nonqualified deferred compensation plan, the payment or loan is a
substitute for the deferred compensation.” Id.

POSTS-101486-22

24

Taxpayer’s loan constitutes a substitution under Treas. Reg. § 1.409A-3(f). Under the
terms of the Note, in the event of Taxpayer’s default, the Third Party has a right to
exercise a setoff right, such that the Third Party can reduce the Deferred Payment by
the amount of loan and accrued interest, to the extent of the default. Under Treas. Reg.
§ 1.409A-3(f), obtaining the loan represents a payment of deferred compensation
because the repayment of the loan “may be accomplished through an offset of or a
reduction in an amount deferred under a nonqualified deferred compensation plan”
(emphasis added).
Section 409A Violations
If at any time during a taxable year a nonqualified deferred compensation plan (1) fails
to meet the requirements of section 409A(a), or (2) is not operated in accordance with
such requirements, all compensation deferred under the plan for the taxable year and
all preceding taxable years shall be includible in gross income for the taxable year to the
extent not subject to a substantial risk of forfeiture and not previously included in gross
income. Section 409A(a)(1)(A)(i). The income tax imposed is increased by an amount
equal to (1) 20% of the compensation that is includible in income, plus (2) the amount of
interest determined under section 409A(a)(1)(B)(ii). Section 409A(a)(1)(B). These
amounts are an additional income tax, subject to the rules governing the assessment,
collection, and payment of income tax, and are neither an excise tax nor a penalty.
Because Taxpayer did not make a timely election to defer compensation under the plan,
the plan failed to comply with the requirements of section 409A(a)(4) in 2021. The plan
also failed to comply with the requirements of section 409A(a)(3) in 2021 when
Taxpayer obtained a loan from the Third Party, the repayment of which may be
accomplished through an offset of or a reduction in the Deferred Payment.
As a result, the value of the Deferred Payment ($470,000) is includible in Taxpayer’s
gross income for 2021, to the extent not subject to a substantial risk of forfeiture and not
previously included in income. Section 409A(a)(1)(A)(i). The Deferred Payment was not
subject to a substantial risk of forfeiture, because Taxpayer’s right to the Deferred
Payment was not “conditioned upon the future performance of substantial services by
any individual.” Section 409A(d)(4). The amounts deferred under the plan have not
previously been included in Taxpayer’s income. As a result, the entire balance of the
plan ($470,000) is includible in Taxpayer’s gross income for 2021. This amount is also
subject to an additional income tax of 20% under section 409A(a)(1)(B)(i)(II).
*

*

*

This written advice was prepared in conjunction with the Office of Associate Chief
Counsel (Income Tax & Accounting) and coordinated with key stakeholders in Large
Business and International (LB&I). Although this GLAM addresses some of the ways in
which the legal fees constitute gross income to Taxpayer at the time they are paid to the
Third Party, it does not purport to discuss or provide formal legal advice with respect to
all Federal tax issues raised by the facts discussed herein. For example, this GLAM

POSTS-101486-22

25

does not address any self-employment tax issues, constructive receipt issues, or
method of accounting issues, such as whether Taxpayer has adopted a method of
accounting for the purportedly deferred legal fees. This GLAM also does not address
whether the loan Taxpayer obtained from the Third Party is a bona fide loan for Federal
tax purposes.
Please call me or Richard Nettles at (202) 317-5600 if you have any further questions.

